Citation Nr: 1754835	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression.

4. Entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The claim of entitlement to service connection for depression has been re-characterized as reflected on the title page to encompass any psychiatric disorder, however diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2012).

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in June 2017.  A copy of the transcript has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claims for entitlement to service connection for an acquired psychiatric disability, to include depression, and for entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder, were last denied in a June 2002 rating decision.

2. Since the June 2002 rating decision, new and material evidence has been received that relates to previously unestablished facts that are necessary to substantiate the claims.  
CONCLUSIONS OF LAW

1. The June 2002 rating decision that denied service connection for an acquired psychiatric disability, to include depression, and denied entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the June 2002 rating decision and the claims for entitlement to service connection for an acquired psychiatric disability, to include depression and entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder are reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2017). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The Veteran's claims were last denied in a June 2002 rating decision.  The RO denied entitlement to service connection an acquired psychiatric disability, to include depression, on the basis that there was no evidence of depression in service or evidence linking the current diagnosis to service.  The RO denied entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder for two reasons: alcoholism in and of itself is non-compensable and there was no evidence of a link between the Veteran's current alcoholism and service.  Since that denial, additional medical evidence has been received, including private treatment records, and lay statements from the Veteran regarding the onset of his claimed conditions.  Regarding the claim of entitlement for service connection for an acquired psychiatric disability, the Board finds that this evidence is new in that it was not of record when the initial determination was made and is material in that it relates to the Veteran's incurrence of a psychiatric disability in service and a nexus between the current disability and service.   Additionally, while alcoholism is not compensable independently, the Board notes that it may be compensable as secondary to the Veteran's acquired psychiatric disorder.  Therefore, the new and material evidence received for the acquired psychiatric disorder claim serves as new and material evidence for the alcoholism claim as well.  Thus, both claims are reopened. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression has been reopened. 

New and material evidence having been received, the claim of entitlement to service connection for alcoholism, to include as secondary to an acquired psychiatric disorder has been reopened.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, to include depression, the Veteran asserts that while in service he was an administrative non-commissioned officer tasked with keeping records of assignments and preparing other soldiers for combat physical fitness training.  He stated that he became good friends with many of the soldiers.  He would receive information that some of them were killed and this would cause excessive drinking.  Since his time in the military, the Veteran reports he has continued to experience depression and alcoholism.  See April 2012 Statement in Support of Claim. 

Private treatment records show that the Veteran has been variously diagnosed with acquired psychiatric disorders, including depression, anxiety, and alcohol abuse. 

The evidence shows that the Veteran had duties during service whose circumstances may have resulted in alcohol abuse and depression. Furthermore, the evidence shows the Veteran currently has diagnoses for multiple mental health disorders. The record does not include an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim. As the evidence suggests that the Veteran's reported in-service stressful experiences may be related to his currently diagnosed mental health disorders, a remand to provide a VA examination is required. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's outstanding treatment records for his mental health disorders.

2. After the above is completed, to the extent possible, schedule the Veteran for a VA psychiatric examination for his acquired psychiatric disorder by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review. 

 After a review of the claims file, the examiner should respond to the following:

 a. Does the Veteran have a current mental health diagnosis? If so, please identify. 

b. For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service?

In providing the above opinions, the examiner should consider the Veteran's competent lay statements describing his stressful military experiences. In addition, the examiner should address the Veteran's VA and private treatment records reflecting mental health treatment and diagnoses for anxiety disorder, depressive disorder, and alcoholism. 

A complete rationale for any opinion expressed must be provided.

3. Thereafter, if no additional development is in order,  adjudicate the service connection claims. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




